Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 2/10/21 has been entered and fully considered. 
It is noted that claims 32-34 are indicated as ‘new’, however they have been previously presented.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Negre US 6,006,698 (hereinafter ‘Negre’) in view of Donoho US 2003/0172575 (hereinafter ‘Donoho’).	In regard to claim 1, Negre discloses a device for deterring avian pests (Figs 1-3) comprising: a comb (fig. 3) having a spike base (note that 2 and 3 are the base for spikes 5) from which extend a plurality of elongated spikes (5);
the spike base encapsulated (see figs. 1 and 3 –depicting that the spike base is encapsulated, although not entirely or fully, on at least its bottom, sides and a portion of the top surface except for a central portion of the top surface) within an elongated molded device 
the spikes having bends that distribute their respective top portions in a non-planar, non-collinear fashion (Fig 3). 
Negre does not explicitly teach first, second and third elongated spikes. 
Donoho teaches three spikes extending from a base and having bends positioned above a top of the base (Figs 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Negre to include at least three elongated spikes as taught by Donoho, in order to cover a larger area, as it is well known in the art. It has been held that mere duplication of essential working parts of a device involves only routine skill in the art. 
In regard to claim 2, the combination of Negre/Donoho does not explicitly disclose the first spike comprises a wire. 
Donoho teaches the first spike comprises a wire (see figs. 1-3 and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spike of Negre of wire, as taught by Donoho, since the material is malleable enough to form the retention features so as not to be rendered fragile. 
In regard to claim 3, the combination of Negre does not explicitly disclose the first wire has a bend within the spike base.
Donoho teaches the first spike comprises a bend within the base (see fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wire spikes of the combination having a bend within the base, as taught by Donoho, in order to secure the spikes to the base as desired by Negre (see col. 2, ln. 65) while allowing them to be articulated to a greater variety of angles and directions. 
In regard to claim 5, the combination of Negre/Donoho does not explicitly disclose the spikes are made of a magnetically responsive material. However, the spikes are made of stainless steel (see Negre column 2, lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the stainless steel spikes as disclosed by Negre out of a magnetically responsive material, in order to be able to additionally secure the elements of the device together.
In regard to claim 31, the combination of Negre/Donoho teaches the claimed invention wherein the bottom end portions of the spikes are co-linear with the device base (see Negre fig. 3). 
In regard to claim 32, the combination of Negre/Donoho teaches the claimed invention wherein top portions of the spikes extend laterally from the device base (as seen in fig. 3 the spikes extend upwardly and laterally from the base, thus a top portion of the spikes also extends upwardly and laterally). 
In regard to claim 33, the combination of Negre/Donoho teaches the claimed invention wherein individual openings are oriented vertically with respect to the device base (as seen in fig. 3 there are two individual openings which, per broadest reasonable interpretation,  are oriented vertically since the spikes extend vertically through them). 
In regard to claim 34, the combination of Negre/Donoho teaches the claimed invention wherein the spike base is positioned above “a bottom” portion of the device base as seen in fig. 1. Note that a bottom portion of the base 4 is the portion directly below the base as seen in fig. 1. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that the combination does not teach the spikes that extend upwards from the spike base of the comb laterally encompassed by the device base. 
As previously noted, per broadest reasonable interpretation, the spikes of Negre are laterally encompassed by portions of the base as shown in the below annotated figure. Since the claim language recites that “a portion” of each of the spikes extending upwards are laterally encompassed by the device, then Negre meets the claim because the bottom portions of the spikes are laterally encompassed as further detailed in the below paragraph. 
Although figure 1 of Negre does not depict the spikes, one of ordinary skill in the art would readily understand by observing figure 5 as well, that the top flanges of portion 4 as shown in fig. 1 encompass the sides (laterally encompass) of the spikes as seen in fig. 5. 



    PNG
    media_image1.png
    791
    603
    media_image1.png
    Greyscale

	Further, with respect to the recitation of the spike base being “encapsulated”, the Examiner contends that the device base of Negre encapsulates (not entirely or fully) the spike base because as seen in the above figures, the spike base 2 is encapsulated on its bottom and side surfaces. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAOLA AGUDELO/Primary Examiner, Art Unit 3633